DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/03/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No.11,217,997. Although the claims at issue are not identical, they are not patentably distinct from each other because see the chart below.
Present application 17/567353
US Patents No. 11,217,997
1. A method for regulating a decentralized energy generating system with a plurality of inverters (IN), wherein the infeed of energy into a grid is determined by a central control unit (PPC), the method comprising: receiving at the PPC a detected active power, reactive power and voltage amplitude at a grid connection point (PCC) of the energy generating system; and regulating, in a normal operating mode of the energy generating system, the reactive power and the active power to target values; and reducing, in a special operating mode of the energy generating system, an active power at the PCC when the following three criteria are satisfied at the PCC in a predetermined time interval: - a decrease in the voltage amplitude by more than a predetermined first threshold value; an active power increase by more than a predetermined second threshold value; and  a reactive power change which does not exceed a predetermined third threshold value.
10. The method as claimed in claim 1, wherein the criteria that the reactive power change does not exceed the predetermined third threshold value occurs in a direction of an underexcitation of the reactive power.

1. A method for regulating a decentralized energy generating system with a plurality of inverters (IN), the infeed of which into a grid is determined by driving by means of a central control unit (PPC), the method comprising: receiving at the PPC a detected active power, reactive power and voltage amplitude at a grid connection point (PCC) of the energy generating system; and regulating, in a normal operating mode of the energy generating system, the reactive power and the active power to target values stipulated by a grid operator by virtue of the central control unit (PPC) dividing the stipulated target values into individual target stipulations for the plurality of inverters (IN) and communicating individual target stipulations to the inverters (IN); and selectively changing to a special operating mode of the energy generating system if the following three criteria are present at the grid connection point (PCC) in a stipulated time interval: a decrease in the voltage amplitude by more than a stipulated first threshold value; an active power increase by more than a stipulated second threshold value; and a reactive power change which does not exceed a stipulated third threshold value in the direction of an underexcitation, wherein, in the special operating mode, the central control unit (PPC) effects a reduction of the active power provided at the grid connection point (PCC) compared to the stipulated target values.
2. The method as claimed in claim 1, further comprising changing, by the PPC in the special operating mode, the reactive power provide at the PCC.

2. The method as claimed in claim 1, wherein in the special operating mode, the central control unit (PPC) additionally effects a change in the reactive power provided at the grid connection point (PCC) in the direction of an overexcitation independently of the stipulated target values.
3. The method as claimed in claim 1, wherein ascertaining the decrease in the voltage amplitude or the active power increase is carried out at the PPC by comparing differences between actual values at a beginning and at an end of the predetermined time interval to the respective threshold values.

3. The method as claimed in claim 1, wherein ascertaining the decrease in the voltage amplitude and the active power increase is carried out at the PPC by comparing differences between actual values at the beginning and at the end of the stipulated time interval to the respective threshold values.
4. (Currently amended) The method as claimed in claim 1, wherein the central control unit (PPC) effects a reduction of the active power provided at the grid connection point (PCC) and/or a change in the reactive power provided at the grid connection point (PCC) in a direction of an overexcitation of the reactive power by communicating to the inverters (IN) individual special target stipulations that are correspondingly changed compared to the individual target stipulations.  

4. The method as claimed in claim 1, wherein the central control unit (PPC) effects a reduction of the active power provided at the grid connection point (PCC) and/or a change in the reactive power provided at the grid connection point (PCC) in the direction of an overexcitation by communicating to the inverters (IN) individual special target stipulations that are correspondingly changed compared to the individual target stipulations.
5. The method as claimed in claim 1, further comprising signaling the change to the special operating mode of the energy generating system to a grid operator.  

5. The method as claimed in claim 1, wherein the change to the special operating mode of the energy generating system is signaled to the grid operator.
6. The method as claimed in claim 1, further comprising returning to the normal operating mode by a control signal being communicated to the central control unit (PPC).  

6. The method as claimed in claim 1, further comprising returning to the normal operating mode by a control signal of the grid operator being communicated to the central control unit (PPC).
7. A decentralized energy generating system with a plurality of inverters (IN) and a central control unit (PPC) configured to drive the plurality of inverters (IN), wherein the driving comprises, in a normal operating mode, communicating target stipulations to the plurality of inverters (IN) for an infeed of active power and reactive power into a grid via a grid connection point (PCC) of the decentralized energy generating system, wherein the central control unit (PPC) is configured to effect a change to a special operating mode of the energy generating system by effecting a reduction of the active power provided at the grid connection point (PCC) when the following three criteria are satisfied at the grid connection point (PCC) in a predetermined time interval: - a decrease in the voltage amplitude by a predetermined first threshold value; - an active power increase by a predetermined second threshold value; and - a reactive power change which does not exceed a predetermined third threshold value.  
10.) The method as claimed in claim 1, wherein the criteria that the reactive power change does not exceed the predetermined third threshold value occurs in a direction of an underexcitation of the reactive power.

7. A decentralized energy generating system with a plurality of inverters (IN) and a central control unit (PPC) configured to drive the plurality of inverters (IN), wherein the driving comprises, in a normal operating mode, dividing and communicating individual target stipulations to the plurality of inverters (IN) depending on target values stipulated by a grid operator for an infeed of active power and reactive power into a grid via grid connection point (PCC) of the decentralized energy generating system, wherein the central control unit (PPC) is configured to effect a change to a special operating mode of the energy generating system by effecting a reduction of the active power provided at the grid connection point (PCC) compared to the target values if the following three criteria are present at the grid connection point (PCC) in a stipulated time interval: a decrease in the voltage amplitude by a stipulated first threshold value; an active power increase by a stipulated second threshold value; and a reactive power change which does not exceed a stipulated third threshold value in the direction of an underexcitation.
8. The decentralized energy generating system as claimed in claim 7, wherein a maximum possible active power output of the energy generating system is greater than a maximum permissible active power uptake capacity of the grid connected to the grid connection point (PCC) taking account of a power exchange of other grid participants connected to the grid.  

8. The decentralized energy generating system as claimed in claim 7, wherein a maximum possible active power output of the energy generating system is greater than a maximum permissible active power uptake capacity of the grid connected to the grid connection point (PCC) taking account of a power exchange of other grid participants connected to the grid.


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bech (US 2013/0300118) discloses a wind turbine park [100, Fig. 1] which includes a plurality of wind turbines [101], each wind turbine includes a generator [107] which provides power to converter [111]. The wind turbines [101] are connected through their wind turbine transformers [115] to the collector grid [119], which supplies the power stream to a wind park transformer [121] having a low voltage side [123] and a high voltage side [125]. The high voltage side [125] of the park transformer [121] is connected to a point of common coupling [127]. An arrangement [131] for controlling the wind turbine [101] and plural other wind turbines of the wind farm [100], the arrangement [131] is adapted to receive via an input terminal 133 a measured quantity [135] which is indicative of a slope of the voltage [V] at the point of common coupling [127] in dependence of the active power [P] delivered to the point of common coupling [127], where P is the sum of active power contributions P1, P2, . . . , PN delivered from all wind turbines [101]. The arrangement [131] comprises a determining section which is adapted to determine that the slope derivable from the quantity [135] is smaller than a negative slope limit (which may for example be stored in a storage of the arrangement 131). If this is the case the arrangement [131] outputs a control signal, such as control signal [137] and/or control signal [139], in order to perform a measure to increase the slope above the slope limit. In particular, the arrangement [131] is adapted to change via the control signal [137] a transformation ration of the wind park transformer [121] and/or to increase or decrease the reactive power output Q1 of the converter [111] and/or to decrease the active power output P1 of the converter [111] and thus of the wind turbine [101] and/or other wind turbines of the wind park [100, Figs. 1, 4; par 0048-0057]. 
Santos et al. (US 2012/0004781) discloses a wind park [10, fig. 1] includes a  plurality of wind turbines [12, 14, 16] which have a plurality of inverters [50, 52, 54], turbine controllers [51, 53, 55], generators [40, 40a, 40b] and rotors [36, 36a, 36b]. The wind park [10] connected to power grid [20] at point of common coupling [26] via a substation [24], the substation [24] includes a power plant control system [72]. The power plant control (PPC) system [72] at the substation [24] is used to control the operation of the turbine controllers [51, 53, 55] and to coordinate the wind turbines [12, 14, 16] to collectively operate as wind park [10]. In particular, the PPC system [72] is configured to cause the turbine controllers [51, 53, 55] to individually control the output from the inverters [50, 52, 54] and may be electrically coupled with the turbine controllers [51, 53, 55\ for the inverters [50, 52, 54] over distinct communication pathways [74, 76, 78]. A supervisory control and data acquisition (SCADA) control system [80] is configured to monitor and provide supervisory level control over the PPC system [72]. The control actions at the SCADA control system [80] may be performed automatically by a remote terminal unit or by a programmable logic controller. The SCADA control system [80] is configured to receive data from a sensor [82] that is connected with the power grid [20]. The PPC system [72] outputs current command signals to the turbine controllers [51, 53, 55] enabling the inverters [50, 52, 54] to output a current waveform, which is nominally of the same phase and frequency as detected by the sensor 82 and communicated from the SCADA control system [80] to the PPC system [72]. The PPC system [72] synthesizes current waveform templates for all three phases based on a sensed voltage on one phase and transmits currents to all three phases of the power grid [20] based on the synthesized current waveforms. Under nominally normal operating conditions, the current waveform templates of PPC system [72] cause the current, frequency and phase of the electrical power from the inverters [50, 52, 54] to match the current, frequency, and phase of the power grid [20; Figs. 1, 2 par 0014-0037]. 
Bech and Santos fails to teach receiving at the PPC a reactive power and voltage amplitude at a grid connection point (PCC) of the energy generating system; and reducing, in a special operating mode of the energy generating system if the following three criteria are present at the grid connection point (PCC) in a stipulated time interval: - a decrease in the voltage amplitude by more than a predetermined first threshold value; - an active power increase by more than a predetermined second threshold value; and - a reactive power change which does not exceed a stipulated third threshold value.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN T VU whose telephone number is (571)270-1723. The examiner can normally be reached M-T: 7-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN T VU/Primary Examiner, Art Unit 2836